Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 21, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  156782                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 156782
                                                                    COA: 332491
                                                                    Wayne CC: 01-003031-FC
  JUAN T. WALKER,
            Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the October 12, 2017
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE that part of the judgment of the Court of
  Appeals holding that the trial court clearly erred in finding a reasonable probability that
  the defendant would have accepted the plea offer, and we REMAND this case to that
  court for consideration of whether Lafler v Cooper, 566 U.S. 156 (2012), should be
  applied retroactively to this case, in which the defendant’s convictions became final in
  2005.

         The Court of Appeals found clear error in the trial court’s memorandum opinion
  and in its statements during oral argument at a subsequent hearing. However, in its
  review of the record, the Court of Appeals failed to recognize that, at the end of that
  hearing, the trial court quoted the applicable standard from Lafler and unequivocally
  found that there was a reasonable probability that the defendant would have accepted the
  plea offer. This finding – made by the trial judge who presided over the trial and the
  evidentiary hearing – is supported by the record, and we are not “left with a definite and
  firm conviction that the trial court made a mistake.” People v Armstrong, 490 Mich. 281,
  289 (2011).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 21, 2018
           a1114
                                                                               Clerk